Name: Council Decision (EU, Euratom) 2015/1600 of 18 September 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2015-09-24

 24.9.2015 EN Official Journal of the European Union L 248/53 COUNCIL DECISION (EU, EURATOM) 2015/1600 of 18 September 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 300(2) and Article 302 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Council Decision (EU) 2015/1157 of 14 July 2015 determining the composition of the European Economic and Social Committee (1), Having regard to the proposals made by each Member State, After consulting the European Commission, Whereas: (1) Pursuant to Council Decision 2010/570/EU, Euratom (2), the term of office of the current members of the European Economic and Social Committee expires on 20 September 2015. Members should therefore be appointed for a period of five years as from 21 September 2015. (2) Each Member State was requested to submit to the Council a list of candidates, consisting of representatives of organisations of employers, of the employed and of other parties representative of civil society, notably in socioeconomic, civic, professional and cultural areas, for appointment as members of the European Economic and Social Committee. (3) This Decision will be followed at a later date by a decision appointing those members whose nominations were not communicated to the Council before 8 September 2015, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision are hereby appointed members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2015. For the Council The President J. ASSELBORN (1) OJ L 187, 15.7.2015, p. 28. (2) Council Decision 2010/570/EU, Euratom of 13 September 2010 appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (OJ L 251, 25.9.2010, p. 8). ANNEX Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ   ANEXO  PÃ Ã LOHA  BILAG  ANHANG  LISA Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  PRILOG  ALLEGATO  PIELIKUMS PRIEDAS  MELLÃ KLET  ANNESS  BIJLAGE  ZAÃ Ã CZNIK ANEXO  ANEXÃ   PRÃ LOHA  PRILOGA  LIITE  BILAGA Ã §Ã »Ã µÃ ½Ã ¾Ã ²Ã µ/Miembros/Ã lenovÃ ©/Medlemmer/Mitglieder/Liikmed Ã Ã ­Ã »Ã ·/Members/Membres/Ã lanovi/Membri/LocekÃ ¼i Nariai/Tagok/Membri/Leden/CzÃ onkowie Membros/Membri/Ã lenovia/Ã lani/JÃ ¤senet/LedamÃ ¶ter BELGIÃ /BELGIQUE/BELGIEN Mr Rudi THOMAES ReprÃ ©sentant de la FÃ ©dÃ ©ration des Entreprises de Belgique (FEB) Administrateur dÃ ©lÃ ©guÃ © honoraire Mr Dominique MICHEL Chief Executive Officer, COMEOS, FÃ ©dÃ ©ration belge du commerce et des services Mr Philippe (Baron) de Buck Van Overstraeten PrÃ ©sident du Belgian Business for Europe (BBE) Mr Daniel MAREELS General Manager, Belgische Federatie van de FinanciÃ «le sector (Febelfin) Mr Bernard NOÃ L ReprÃ ©sentant de la Centrale GÃ ©nÃ ©rale des Syndicats LibÃ ©raux de Belgique (CGSLB) Ancien-SecrÃ ©taire National Mr Raymond COUMONT ReprÃ ©sentant de la Centrale nationale des employÃ ©s/ConfÃ ©dÃ ©ration des Syndicats ChrÃ ©tiens  (CNE/CSC) Ancien-SecrÃ ©taire gÃ ©nÃ ©ral Ms Anne DEMELENNE ReprÃ ©sentante de la FÃ ©dÃ ©ration GÃ ©nÃ ©rale du Travail de Belgique (FGTB) Ancienne SecrÃ ©taire gÃ ©nÃ ©rale Mr Rudy DE LEEUW Voorzitter, Algemeen Belgisch Vakverbond (ABVV) Mr Ferre WYCKMANS Algemeen Secretaris, Landelijke Bediendencentrale-Nationaal Verbond voor Kaderleden (LBC-NVK) Mr Alain COHEUR Directeur des Affaires EuropÃ ©ennes & Internationales, Union Nationale des MutualitÃ ©s Socialistes Mr Yves SOMVILLE Directeur du Service d'Etudes de la FÃ ©dÃ ©ration wallonne de l'Agriculture Mr Ronny LANNOO Adviseur-generaal, Unie van Zelfstandige Ondernemers (UNIZO) Ã Ã ªÃ Ã Ã Ã ÃÃ ¯ Ms Milena ANGELOVA Secretary  General of the Bulgarian Industrial Capital Association Mr Bojidar DANEV Executive President of the Bulgarian Industrial Association  Union of the Bulgarian Business Mr Georgi STOEV President of the Trade and Investment Committee and member of the Budgetary Committee of EUROCHAMBERS and Vice president of Bulgarian Chamber of Commerce and Industry Mr Evgeniy IVANOV CEO, Member of the Board Confederation of Employers and Industrialists in Bulgaria The Voice of Bulgarian Business  KRIB Mr Dimitar MANOLOV President of the Confederation of Labour PODKREPA Mr Veselin MITOV International Secretary, Confederation of Labour PODKREPA Mr Plamen DIMITROV President of the Confederation of Independent Trade Unions in Bulgaria Mr Ivan KOKALOV Vice-president of Confederation of Independent Trade Unions in Bulgaria Mr Lalko DULEVSKI President of the Economic and Social Council of the Republic of Bulgaria Professor and Head of the Human Resources and Social Protection Department at the University of National and World Economy Ms Dilyana SLAVOVA National Coordinator of the Mountain Milk NGO, National Coordinator of Bulgarian Association of Farmers Mr Bogomil NIKOLOV Executive Director, Bulgarian National Association Active Consumers Ms Diana INDJOVA Chairperson of the Global Disability Movement Ã ESKÃ  REPUBLIKA Ms VladimÃ ­ra DRBALOVÃ  EU Affairs Deputy Director and European Affairs Unit Head, Confederation of Industry of the Czech Republic Mr VladimÃ ­r NOVOTNÃ  Member of Standing Committees for Energy and Environmental Policy, Confederation of Industry of the Czech Republic Ms Marie ZVOLSKÃ  EU Affairs Advisor, Confederation of Employers' and Entrepreneurs' Associations of the Czech Republic Mr Petr ZAHRADNÃ K Head, Ã EZ Group Representation Office in Brussels; Advisor, Czech Chamber of Commerce Mr BohumÃ ­r DUFEK President, Independent Trade Unions Association of the Czech Republic; Vice-President, European Federation of Food, Agriculture and Tourism Trade Unions Ms Hana POPELKOVÃ  Advisor, Czech-Moravian Confederation of the Trade Unions Ms Lucie STUDNIÃ NÃ  Secretary for International Affairs, Czech-Moravian Confederation of the Trade Unions Mr Jaroslav UNGERMAN Expert on Macroeconomics, Czech-Moravian Confederation of the Trade Unions; Advisor, Minister of Finance of the Czech Republic; Vice-Chairman, Supervisory Board, Export Guarantee and Insurance Corporation (EGAP) Ms Zuzana BRZOBOHATÃ  Non-profit institutions: Brontosaurus, Forum 50 %, OranÃ ¾ovÃ ½ klub; Advisor, Office of Government of the Czech Republic Mr LukÃ ¡Ã ¡ CURYLO Director, Caritas Czech Republic; Member, Executive Board, Caritas Europe Mr Roman HAKEN Executive Director of the Regional Central Moravian Centre for Community Work Mr Pavel TRANTINA Freelance Trainer and Project Manager; EU Projects and Relations Manager, Czech Council of Children and Youth DANMARK Ms Dorthe ANDERSEN Director EU Policy, Confederation of Danish Employers Mr Anders LADEFOGED Director of European Affairs at Confederation of Danish Industries Mr Niels Lindberg MADSEN Head of CAP-policy division, Landbrug & FÃ ¸devarer (Danish Agriculture & Food Council) Ms Marie-Louise KNUPPERT Elected Confederal Secretary, Danish Confederation of Trade Unions Mr Bernt FALLENKAMP Chief advisor, Danish Confederation of Trade Unions Mr Mikkel DALSGAARD EU Advisor, FTF  Confederation of Professionals in Denmark Ms Benedicte FEDERSPIEL Chief Counsel, the Danish Consumer Council Ms Mette KINDBERG Vice President, KvinderÃ ¥det (Women's Council Denmark) Mr Ask LÃ ¸vbjerg ABILDGAARD Project Coordinator, Danish Association of the Blind DEUTSCHLAND Mr Christian BÃ UMLER (PhD) Member of the Executive Committee of CDA (European Union of Christian Democratic Workers) Mr Dirk BERGRATH (PhD) Director, EU-Liaison Office, IG Metall (German Metalworkers' Union) Mr Egbert BIERMANN Member, Managing Federal Board, IG BCE (industrial union) Ms Gabriele BISCHOFF Federal Executive of the German Confederation of Trade Unions (DGB) Ms Tanja BUZEK Trade Union Secretary (United Services Trade Union ver.di) Mr Peter CLEVER Member of the management board of the Confederation of German Employers' Associations (BDA) Mr Bernd DITTMANN Managing Director, BDI/BDA (German Business Representation) Mr Gerhard HANDKE General Director, Federation of German Wholesale, Foreign Trade and Services (BGA) Ms Renate HEINISCH (PhD) Representative of BAGSO (Federal Association of Senior Citizens' Organisations) Mr Udo HEMMERLING Deputy general secretary, German Farmers' Association (DBV) Mr JÃ ¼rgen KEÃ LER (Professor, PhD) Professor of Cooperative Law and Auditing of Cooperatives Mr Stefan KÃ RZELL Member of the Federal Management Board, German Trade Union Confederation (DGB) Mr Thomas KROPP Senior Vice President, Head of Group International Relations and Government Affairs, Lufthansa Group Mr GÃ ¼nter LAMBERTZ (PhD) Managing Director of DIHK-Representation to the EU (Association of German Chambers of Commerce and Industry) Mr Arno METZLER General manager of the German Association of Consulting Engineers (VBI) Mr Christian MOOS Divisional Director (European and International Affairs), German Civil Servants Association (dbb) Mr Volker PETERSEN (PhD) Head of department, German Raiffeisen Association Mr Lutz RIBBE Director of the Environmental Policy Section of the European Nature Heritage Fund (EURONATUR) Mr Ulrich SAMM (Professor, PhD) Director, Institute for Energy and Climate Research  Plasma Physics, Forschungszentrum JÃ ¼lich Mr Karl-Peter SCHACKMANN-FALLIS (PhD) Executive Member of the Board, German Savings Bank and Giro Association Mr Bernd SCHLÃ TER (Professor, PhD) Board member, Federal Association of Non-statutory Welfare (BAGFW) Mr Peter SCHMIDT Trade union agent, food and restaurant workers' union (NGG) Mr Holger SCHWANNECKE Secretary-General of the German Confederation of Skilled Crafts and Small Business (ZDH) Mr Hans-Joachim WILMS Secretary for European Affairs in the federal executive of the German Trade Union for Construction, Agriculture and the Environment (IG Bauen  Agrar  Umwelt) EESTI Ms Reet TEDER General Policy Adviser, Estonian Chamber of Commerce and Industry Ms Eve PÃ Ã RENDSON Director of international relations of Estonian Employers' Confederation Ms Liina CARR International Secretary, Estonian Trade Union Confederation Ms Mare VIIES Consultant, Estonian Employees' Unions Confederation Mr Roomet SÃ RMUS Chairman, Estonian Chamber of Agriculture and Commerce Mr Meelis JOOST Foreign relations and European policy specialist IRELAND Mr David Joseph CROUGHAN Co-Chairman, Economists' Group, Institute of International and European Affairs. Former Head of Economics and Taxation, Ibec (Irish Business and Employers Confederation) Mr Thomas MCDONAGH Chairman of Thomas McDonagh & Sons Limited/Patron of The Chambers of Commerce of Ireland (trading as Chambers Ireland) Mr John Patrick O'CONNOR General President, SIPTU (Services, Industrial, Professional & Technical Union) Ms Patricia MCKEOWN Regional Section UNISON NI (Northern Ireland). ICTU Executive Council member & NIC Committee Member Mr Cillian LOHAN CEO of Green Economy Foundation Mr Michael MCLOUGHLIN Head of Advocacy and Communications at Youth Work Ireland Mr John BRYAN Past IFA (Irish Farmers' Association) President Mr John COMER President of ICMSA (Irish Creamery Milk Suppliers Association) Mr Seamus BOLAND CEO Irish Rural Link Ã Ã Ã Ã Ã £ Mrs Irini Ivoni PARI Permanent Delegate of the Hellenic Federation of Enterprises (SEV) to Brussels Mr Panagiotis Leonidas GKOFAS Member of the General Assembly of the General Confederation of Small and Medium Enterprises (GSEVEE). Mr Dimitrios DIMITRIADIS Former First Vice President of the Greek Confederation of Commerce and Entrepreneurship (ESEE) and President of the General Assembly. Mr Aristotelis THOMOPOULOS Member of the Board of Directors (BoD) of the Greek Tourism Confederation (SETE). Mr Yannis PANAGOPOULOS President of the Greek General Confederation of Labour (GSEE) Mr Georgios DASSIS Special advisor to the Greek General Confederation of Labour (GSEE)  Representative of the Greek General Confederation of Labour (GSEE) to the European Trade Union Confederation (ETUC) Mr Spyridon PAPASPYROS President of the General Council of the Confederation of Public Servants (ADEDY) Mr Georgios PETROPOULOS Member of the Executive Committee (Board) of Confederation of Public Servants (ADEDY) Mr Ioannis KOLYVAS Director-General of the Panhellenic Organization of Unions of Agricultural Cooperatives (PASEGES) Ms Evangelia KEKELEKI Secretary-General of the Consumer's Protection Centre (KERKA) Mr Ioannis VARDAKASTANIS President of the National Confederation of Disabled People (ESAEA) Ms Aikaterini PEPPA Deputy-General Director of the Union of Greek Shipowners (EEE) ESPAÃ A Sr. AndrÃ ©s, BARCELÃ  DELGADO Director-General de la UniÃ ³n de Empresas SiderÃ ºrgicas (UNESID) Sr. Josep Manuel, BASAÃ EZ VILLALUENGA Miembro de la Junta Directiva de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Miembro del ComitÃ © Ejecutivo de Fomento del Trabajo Nacional de CataluÃ ±a Sra. Patricia CIREZ MIQUELEIZ DelegaciÃ ³n de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) en Bruselas Sra. Ma Helena DE FELIPE LEHTONEN Presidenta de la Patronal de la micro, pequeÃ ±a y mediana empresa de CataluÃ ±a (FEPIME) Vicepresidenta de ConfederaciÃ ³n EspaÃ ±ola de la PequeÃ ±a y Mediana Empresa (CEPYME) Sr. Antonio GARCÃ A DEL RIEGO Managing Director, Head of European Corporate Affairs Banco Santander Sr. Ignacio GARCÃ A MAGARZO Director-General AsociaciÃ ³n EspaÃ ±ola de Distribuidores, Autoservicios y Supermercados (ASEDAS) Sr. Josep PUXEU ROCAMORA Director-General AsociaciÃ ³n de Fabricantes de Bebidas Refrescantes (ANFABRA) Sra. Isabel CAÃ O AGUILAR Responsable de la Oficina de UGT en Bruselas Sr. Francisco Javier DOZ ORRIT Adjunto a la SecretarÃ ­a de CC.OO. y Presidente de la FundaciÃ ³n 1o de Mayo Sra. Laura GONZALEZ de TXABARRI ETXANIZ Responsable del Departamento Internacional, con direcciÃ ³n en Barrainkua (ELA-STV) Sr. Juan MENDOZA CASTRO Director del Instituto Sindical de CooperaciÃ ³n al Desarrollo (ISCOD-UGT) Sr. JosÃ © Antonio MORENO DÃ AZ Asesor jurÃ ­dico confederal del CC.OO. en materia de inmigraciÃ ³n Sra. Catalina Ana VICENS GUILLÃ N Secretaria General de CC.OO.-Illes Balears Sr. JosÃ © MarÃ ­a ZUFIAUR NARVAIZA Colaborador de la SecretarÃ ­a de PolÃ ­tica Internacional de UGT Sr. Miguel Ã ngel CABRA DE LUNA Vocal de la Junta Directiva de la ConfederaciÃ ³n Empresarial EspaÃ ±ola de la EconomÃ ­a Social (CEPES). Presidente de la ComisiÃ ³n de Relaciones Internacionales (CEPES) Sr. Andoni GARCÃ A ARRIOLA Miembro de la ComisiÃ ³n Ejecutiva de la Coordinadora de Agricultores y Ganaderos (COAG) Sr. Bernardo HERNÃ NDEZ BATALLER Secretario General de la AsociaciÃ ³n de Usuarios de la ComunicaciÃ ³n (AUC) Vocal del Consejo de Consumidores y Usuarios (CCU) de EspaÃ ±a Sr. JosÃ © Manuel ROCHE RAMO Secretario General de la UniÃ ³n de PequeÃ ±os Agricultores y Ganaderos de AragÃ ³n (UPA-AragÃ ³n) Sr. Gabriel SARRÃ  IPARRAGUIRRE Asesor de la ConfederaciÃ ³n EspaÃ ±ola de PESCA (CEPESCA) Sr. Ricardo SERRA ARIAS Presidente de la AsociaciÃ ³n Agraria de JÃ ³venes Agricultores (ASAJA) de Sevilla y AndalucÃ ­a. Sr. Carlos TRÃ AS PINTÃ  Director de la AsociaciÃ ³n General de Consumidores (ASGECO) Director de la UniÃ ³n de Cooperativas de Consumidores y Usuarios de EspaÃ ±a (UNCCUE) FRANCE Mme Emmanuelle BUTAUD-STUBBS DÃ ©lÃ ©guÃ ©e gÃ ©nÃ ©rale de l'Union des Industries Textiles (UIT)/Mouvement des entreprises de France (MEDEF) M. StÃ ©phane BUFFETAUT PrÃ ©sident du RÃ ©seau Batigere (entreprises sociales pour l'habitat)/Mouvement des entreprises de France (MEDEF) Mme Anne CHASSAGNETTE Directrice de la ResponsabilitÃ © Environnementale et SociÃ ©tale, Groupe Engie M. Henri MALOSSE CCI France (Chambres de commerce et d'industrie de France) M. Philippe de BRAUER Vice-prÃ ©sident de la commission internationale de la ConfÃ ©dÃ ©ration GÃ ©nÃ ©rale des Petites et Moyennes Entreprises (CGPME) M. Patrick LIEBUS Vice-prÃ ©sident de l'Union Professionnelle Artisanale (UPA) et PrÃ ©sident de la ConfÃ ©dÃ ©ration de l'Artisanat et des Petites Entreprises du BÃ ¢timent (CAPEB) M. Arnold PUECH d'ALISSAC PrÃ ©sident de l'Union Syndicale Agricole de Seine-Maritime (FNSEA 76) Mme Marie-FranÃ §oise GONDARD-ARGENTI SecrÃ ©taire gÃ ©nÃ ©rale de l'Union Nationale des Professions LibÃ ©rales (UNAPL) M. Christophe LEFEVRE SecrÃ ©taire national de la ConfÃ ©dÃ ©ration FranÃ §aise de l'Encadrement/ConfÃ ©dÃ ©ration GÃ ©nÃ ©rale des Cadres (CFE-CGC) en charge de l'Europe et de l'International M. Jacques LEMERCIER Ancien SecrÃ ©taire gÃ ©nÃ ©ral de Force OuvriÃ ¨re (FO) Communication Mme Laure BATUT Membre du secteur Europe-International de la ConfÃ ©dÃ ©ration Force OuvriÃ ¨re (FO) M. Pierre-Jean COULON SecrÃ ©taire confÃ ©dÃ ©ral Europe-international de la ConfÃ ©dÃ ©ration FranÃ §aise des Travailleurs ChrÃ ©tiens (CFTC) Mme Franca SALIS MADINIER SecrÃ ©taire nationale de la ConfÃ ©dÃ ©ration FranÃ §aise DÃ ©mocratique du Travail (CFDT) Cadres M. Christophe QUAREZ SecrÃ ©taire fÃ ©dÃ ©ral de la FÃ ©dÃ ©ration de la Chimie et de l'Energie (FCE) de la ConfÃ ©dÃ ©ration FranÃ §aise DÃ ©mocratique du Travail (CFDT) Mme Ozlem YILDIRIM ConseillÃ ¨re confÃ ©dÃ ©rale de la ConfÃ ©dÃ ©ration GÃ ©nÃ ©rale du Travail (CGT) M. Denis MEYNENT Conseiller confÃ ©dÃ ©ral de la ConfÃ ©dÃ ©ration GÃ ©nÃ ©rale du Travail (CGT) Mme Reine-Claude MADER-SAUSSAYE PrÃ ©sidente de la ConfÃ ©dÃ ©ration de la Consommation, du Logement et du Cadre de Vie (CLCV) Mme GeneviÃ ¨ve SAVIGNY Ancienne SecrÃ ©taire nationale de la ConfÃ ©dÃ ©ration paysanne M. Christophe HILLAIRET Membre du Bureau et du Conseil d'administration de l'AssemblÃ ©e Permanente des Chambres d'Agriculture (APCA) M. Jean-Marc ROIRANT SecrÃ ©taire gÃ ©nÃ ©ral de la Ligue de l'Enseignement Mme Christiane BASSET Vice-prÃ ©sidente de l'Union Nationale des Associations Familiales (UNAF) Mme Jocelyne LE ROUX SecrÃ ©taire gÃ ©nÃ ©rale adjointe de la FÃ ©dÃ ©ration des Mutuelles de France (FMF) M. Thierry LIBAERT Fondation pour la Nature et l'Homme (FNH) M. Michel DUBROMEL Vice-prÃ ©sident de France Nature Environnement (FNE) HRVATSKA Mr Davor MAJETIÃ  Director-General, Croatian Employers' Association (HUP) Ms Dragica MARTINOVIÃ  DÃ ½AMONJA Director, Representative Office of the Croatian Chamber of Economy in Brussels Ms Violeta JELIÃ  General Secretary of the Croatian Chamber of Trades and Crafts Ms Marija HANÃ ½EVAÃ KI General Secretary of the Independent Trade Unions of Croatia (NHS) Ms Anica MILIÃ EVIÃ - PEZELJ Executive Secretary, Union of Autonomous Trade Unions (UATUC) Mr Vilim RIBIÃ  President of MATICA  Association of Croatian Trade Unions; President of the Great Council of Independent Union of Research and Higher Education Employees of Croatia Ms Lidija PAVIÃ -ROGOÃ IÃ  Director of ODRAZ  Sustainable Community Development, Croatian civil society organisation Ms Marina Ã KRABALO Senior Advisor, GONG Mr Toni VIDAN Energy campaigner of environmental CSO Zelena akcija  Friends of the Earth Croatia ITALIA Sig. Pietro Vittorio BARBIERI Portavoce del Forum Terzo Settore  Presidente FISH (Federazione Italiana per il Superamento dell'Handicap) Sig. ra Giulia BARBUCCI Area politiche europee e internazionali della CGIL (Confederazione Generale Italiana del Lavoro) Sig.ra Claudia BUSCHI Segretariato Generale della CISL (Confederazione Italiana Sindacati Lavoratori) Sig.ra Marina Elvira CALDERONE Presidente del Consiglio Nazionale dell'Ordine dei Consulenti del Lavoro  Presidente del Comitato Unitario degli Ordini e Collegi Professionali Sig. Carmelo CEDRONE Professore Emerito di Politica Economica Europea UniversitÃ la Sapienza di Roma  Consulente del Dipartimento Europeo ed Internazionale della UIL (Unione Italiana del Lavoro) Sig. Stefano CETICA Presidente di IPER (Istituto per le Ricerche Economiche e Sociali) della UGL (Unione Generale del Lavoro) Sig. Pietro Francesco DE LOTTO Direttore Generale di Confartigianato Vicenza Sig.ra Cinzia DEL RIO Direttore del Dipartimento Internazionale della UIL (Unione Italiana del Lavoro) Sig. Gianfranco DELL'ALBA Direttore della Delegazione di Confindustria presso l'Unione Europea a Bruxelles Sig. Tommaso DI FAZIO Presidente nazionale della CIU (Confederazione Italiana di Unione delle professioni intellettuali) Sig. Giancarlo DURANTE Direttore degli Affari sociali dell'Associazione Bancaria Italiana  Professore di Sicurezza sociale e libera circolazione dei lavoratori nell'UE all'UniversitÃ degli Studi La Sapienza di Roma Sig. Diego DUTTO Direttore Nazionale LEGACOOPSOCIALI (Associazione Nazionale Cooperative Sociali) Sig. Emilio FATOVIC Vice Segretario Nazionale CONFSAL (Confederazione Generale dei Sindacati Autonomi dei Lavoratori) Sig. Giuseppe GUERINI Presidente di FedersolidarietÃ -Confcooperative  Presidente della cooperativa sociale Ecosviluppo Sig. Giuseppe Antonio Maria IULIANO Responsabile per le Politiche Internazionali, Segretariato Internazionale della CISL (Confederazione Italiana Sindacati Lavoratori) Sig. Luca JAHIER Giornalista, politologo, esperto di associazionismo di promozione sociale e del terzo settore  ACLI Sig. Antonio LONGO Presidente del Movimento Difesa del Cittadino  Membro del CNCU (Consiglio Nazionale Consumatori e Utenti) Sig. Sandro MASCIA Direttore dell'Ufficio di Confagricoltura a Bruxelles Sig. Alberto MAZZOLA Responsabile degli Affari Internazionali delle Ferrovie dello Stato Italiane  Vice Presidente Gruppo Trasporti Business Europe Sig. Stefano PALMIERI Area Politiche Europee ed Internazionali della CGIL (Confederazione Generale Italiana del Lavoro) Sig. Antonello PEZZINI Professore di Economia e gestione delle imprese nell'Unione europea all'UniversitÃ degli Studi di Bergamo  Imprenditore nel settore tecnico-tessile Sig. Maurizio REALE Direttore dell'Ufficio di Rappresentanza per le Relazioni con le Istituzioni dell'Unione Europea di Coldiretti Sig. Claudio ROTTI Presidente di AICE (Associazione Italiana Commercio Estero) Sig. Marco VEZZANI Vice Presidente Nazionale CIDA Ã Ã ¥Ã Ã ¡Ã Ã £ Mr Michalis ANTONIOU Assistant Director-General, Cyprus Employers & Industrialists Federation Mr Manthos MAVROMMATIS Former President, Cyprus Chamber of Commerce and Industry Mr Nicolaos (Nicos) EPISTITHIOU Former Secretary-General of the Cyprus Hotel Employees Federation OYXEKA-SEK Mr Andreas PAVLIKKAS Head of Research and Studies Department, Pancyprian Federation of Labour  PEO Mr Anastasis YIAPANIS General Secretary of Panagrotikos Farmers Union LATVIJA Mr VitÃ lijs GAVRILOVS President of Employers' Confederation of Latvia Mr Gundars STRAUTMANIS Vice-president of Latvian Chamber of Commerce and Industry Ms Ariadna ÃBELTIÃ A Coordinator for External Relations, Free Trade Union Confederation of Latvia Mr PÃ teris KRÃ ªGERS President of Free Trade Union Confederation of Latvia Ms Gunta ANÃ A Chairperson of the Latvian Umbrella Body for Disability Organisations SUSTENTO Ms Baiba MILTOVIÃ A International and EU Affairs Adviser of Latvian National Association for Consumer Protection Mr Gustavs NORKÃRKLIS Chairman of the Board of Association of Latvian Organic Agriculture LUXEMBOURG Monsieur Henri WAGENER Conseiller auprÃ ¨s de Fedil, Business Federation Luxembourg Monsieur Raymond HENCKS Conseiller auprÃ ¨s de la Chambre des fonctionnaires et employÃ ©s publics Monsieur Jean-Claude REDING PrÃ ©sident de la Chambre des SalariÃ ©s Monsieur Norbert GEISEN PrÃ ©sident honoraire de la FÃ ©dÃ ©ration des Artisans Madame Josiane WILLEMS Directrice de la Centrale paysanne MAGYARORSZÃ G Dr AndrÃ ¡s EDELÃ NYI Expert, Hungarian Chamber of Commerce and Industry Dr IstvÃ ¡n KOMORÃ CZKI Economic Advisor to the President of COOP Federation Ms Katalin Elza SÃ LE President, Hungarian Chamber of Agriculture of Zala County President, National Association of Hungarian Farmers' Societies of Zala County Ms JÃ ºlia BorbÃ ¡la VADÃ SZ Permanent Delegate in Brussels of the Confederation of Hungarian Employers and Industrialists Dr Piroska KÃ LLAY Coordinator for Committees (Equality, Youth, International, Pensioners) of the LIGA-Democratic League of Independent Trade Unions Ms Erika NEMESKÃ RINÃ  KOLLER International secretary at the Forum for the Cooperation of Trade Unions Dr MiklÃ ³s PÃ SZTOR Expert, National Federation of Workers' Council Dr JÃ ¡nos WELTNER Senior consultant, Semmelweis University in Budapest Dr Etele BARÃ TH Hon. university professor, Hungarian Society for Urban Planning Dr Ã gnes CSER Representative of the Hungarian Alliance for Children and Youth Ms Kinga JOÃ  Vice-president, National Association of Large Families Mr Ã kos TOPOLÃ NSZKY President, Federation of the Hungarian Drug Therapeutic Institutes MALTA Mr Stefano MALLIA Former President of the Malta Chamber of Commerce and Industry and an ex-officio Council Member and Member of the Chamber Statute Revision Committee Mr Tony ZAHRA President, Malta Hotels and Restaurants Association Mr Charles VELLA Research & Information Executive; Secretary to the GWU National Council Dr Philip VON BROCKDORFF Consultant, Union Ã ¦addiema MagÃ §qudin Mr Ben RIZZO President, Civil Society Committee within the Malta Council for Economic and Social Development (MCESD) NEDERLAND Mr Winand Leo Emile QUAEDVLIEG Head, Brussels office, VNO-NCW and MKB Nederland Mr Klaas Johan OSINGA Senior Adviser, International Affairs at LTO NEDERLAND Mrs Marjolijn BULK Adviser, European Affairs at FNV Mr Martinus Cornelis SIECKER Former Trade Union Official, Netherlands Trade Union Federation (FNV) Mrs Annie VAN WEZEL Policy Adviser, European and International Affairs at FNV Mrs Melanie I. BOUWKNEGT Advisor, CNV Nederland Mrs Cathelijne C.J. MULLER Advisor, VCP Mr Dick WESTENDORP Former President, consumentenbond Mr Jan Willem Hendrik DIRX Advisor and directorate secretariat to the management of Natuur and Milieu. Responsible for the groene11 (partnership between the main Dutch nature and environmental organisations) Ã STERREICH Ms Christa SCHWENG Senior Advisor of the Wirtschaftskammer Ã sterreich (Austrian Economic Chamber); department for social policy and health Mr Michael IKRATH Secretary-General of the Ã sterreichischer Sparkassenverband (Austrian Association of savings banks) Mr Gerhard RIEMER Consultant of the Vereinigung der Ã sterreichischen Industrie (Federation of the Austrian Industry) Mr Ferdinand MAIER Former Secretary-General of the Ã sterreichischer Raiffeisenverband (Austrian Raiffeisen-Association) Mr Thomas DELAPINA Senior advisor of the Arbeiterkammer Wien (Chamber of Labour of the Federal Land Vienna) Mr Thomas WAGNSONNER Deputy Director of the Arbeiterkammer NiederÃ ¶sterreich (Chamber of Labour of the Federal Land of Lower Austria) Mr Oliver RÃ PKE Head of the Ã GB-EuropabÃ ¼ro an der StÃ ¤ndigen Vertretung Ã sterreichs bei der EU in BrÃ ¼ssel (Bureau for European Affairs of the Austrian Trade Union at the Permanent Representative of Austria at the EU in Brussels) Mr Wolfgang GREIF Head of the department of the Ã GB (Austrian Trade Union Association) betreffend Europa, Konzerne und Internationale Beziehungen (Europe, multinational companies and international relations) Mr Thomas KATTNIG Head of the Bereich fÃ ¼r Internationales, EU und Daseinsvorsorge in der Gewerkschaft der Gemeindebediensteten sowie der Gewerkschaft fÃ ¼r Kunst, Medien, Sport und freie Berufe (in the field of international affairs, EU and services of general interest of the trade union for employees of municipalities as well as for the trade union of media, sports and independent professions) Mr Rudolf KOLBE President of the Kammer der Architekten und Ingenieurkonsulenten fÃ ¼r OberÃ ¶sterreich und Salzburg (Chamber of architects and consultants for engineering for the Federal Land of Upper Austria and the Federal Land of Salzburg) Mr Andreas THURNER Officer of the Landwirtschaftskammer Ã sterreich BÃ ¼ro BrÃ ¼ssel (Chamber of agriculture in Austria  Office in Brussels) Mr Alfred GAJDOSIK Employee of Hotel Marriott/PCC-Erhaltungs- und ErrichtungsgesmbH (Marriott Hotel Vienna/(PCC-preservation and accommodation-limited partnership company) POLSKA Mr Jacek Piotr KRAWCZYK Vice-president, Confederation Lewiatan Mr Lech JÃ ³zef PILAWSKI Director-General, Confederation Lewiatan Mr Andrzej MALINOWSKI President, Employers of Poland Mr Janusz PIETKIEWICZ Vice-president, Employers of Poland Mr JarosÃ aw Maciej MULEWICZ Consultant, Association of Employers Business Centre Club Mr Krzysztof OSTROWSKI Director of the Interventions Bureau, Association of Employers Business Centre Club Mr Jan KLIMEK Vice-president, Polish Craft Association Mrs Dorota GARDIAS Expert, Trade Union Forum Mrs Wioletta JANOSZKA Member of the Board, Trade Union Forum Mr Andrzej ADAMCZYK Secretary of the Foreign Affairs Office, Independent and Self-Governing Trade Union SolidarnoÃ Ã  Mr Marian KRZAKLEWSKI Expert, Independent and Self-Governing Trade Union SolidarnoÃ Ã  Mr Franciszek Bogdan BOBROWSKI Vice-president, All-Poland Alliance of Trade Unions Mr Wincenty SÃ awomir BRONIARZ President of the Polish Teachers' Union/All-Poland Alliance of Trade Unions Mr Adam ROGALEWSKI Expert, All-Poland Alliance of Trade Unions Mr Krzysztof StanisÃ aw BALON Secretary of the Programming Committee, Working Community of Associations of Social Organisations WRZOS Mrs Karolina Lidia DRESZER-SMALEC Expert, All-Poland Federation of Non-Governmental Organisations Mr Krzysztof KAMIENIECKI Expert, Polish Ecological Club Mr MichaÃ  Grzegorz MODRZEJEWSKI Honorary President of the Union of the Rural Youth Mr Krzysztof Jerzy PATER Member, Polish Scouting Association Mrs ElÃ ¼bieta Maria SZADZIÃ SKA Expert, Consumers Federation Mrs Teresa TISZBIEREK Expert, Association of the Voluntary Fire Brigades of the Republic of Poland PORTUGAL Mr GonÃ §alo CristÃ ³vÃ £o Aranha da Gama LOBO XAVIER Adviser to the Management Board of AIMMAP  the Association of Portuguese Metallurgical, Mechanical Engineering and Similar Industrial Companies; Member appointed by CIP  Confederation of Enterprises of Portugal, since January 2013 (CIP) Mr LuÃ ­s Miguel CORREIA MIRA Secretary-general, Portuguese Farmers' Confederation (CAP) Mr Pedro D'ALMEIDA FREIRE Vice-president, Confederation of Portuguese Commerce and Services (CCP) Mr Paulo BARROS VALE Businessman, Director of the Portuguese Business Association (AEP) Mr MÃ ¡rio David FERREIRINHA SOARES Professor, Member of the National Council of the General Confederation of Portuguese Workers  Inter-union (CGTP-IN) Mr Carlos Manuel ALVES TRINDADE Member of the Executive Committee, National Council of the Portuguese General Workers' Confederation (CGTP-IN) Mr Carlos Manuel SIMÃ ES DA SILVA Secretary-General of UGT (UniÃ £o Geral de Trabalhadores/Portuguese General Workers Trade-Union) Mr JoÃ £o DIAS DA SILVA Vice-President of the Board of the Teachers' Trade Union for the North Region Mr Jorge PEGADO LIZ Lawyer, Consumer Protection Association (DECO) Mr Carlos Matias RAMOS President of the Portuguese Association of Engineers Mr Francisco Bernardino da SILVA Secretary-general of CONFAGRI, President of the Portuguese National Federation of Mutual Agricultural Credit Banks (Portuguese Cooperative Banks) (FENACAM) Mr Lino da SILVA MAIA President of the National Confederation of Solidarity Institutions (CNIS) ROMÃ NIA Petru Sorin DANDEA Vice-president at The National Trade Union Confederation Cartel ALFA Dumitru FORNEA Confederal Secretary responsible for the International Relations of the National Trade Union Confederation  MERIDIAN Minel IVAÃCU Secretary-General at The National Trade Union Block (BNS) Liviu LUCA Prim-vice-president at The National Trade Union Confederation CNSLR-FRATIA Sabin RUSU Secretary-General  Confederation of Democratic Trade Unions in Romania Ana BONTEA Director of the Department for Legal Affairs and Social Dialogue, National Council of Small and Medium Sized Private Enterprises in Romania (CNIPMMR) Mihai MANOLIU President, The Confederation of Romanian Employers (CNPR) Aurel LaurenÃ iu PLOSCEANU President, General Union of Industrialists in Romania (UGIR) Octavian CÃ tÃ lin ALBU Secretary-General of Romanian National Employers Organisation (PNR) Irinel Eduard FLORIA Employers Confederation Concordia (Concordia) Cristian PÃ RVULESCU President, AsociaÃ ia Pro DemocraÃ ia (ApD), non-governmental, non-profit association IonuÃ  SIBIAN Executive Director, Civil Society Development Foundation (CSDF) Mihai IVAÃCU Camera de ComerÃ  Ãi Industrie a RomÃ ¢niei Marius Eugen OPRAN Institutul NaÃ ional de C& D pentru FizicÃ  Ãi Inginerie NuclearÃ ; Institutul NaÃ ional de C&D Fizica Laserelor Plasmei Ãi RadiaÃ iei; Victor ALISTAR Transparency International RomÃ ¢nia SLOVENIJA Mr JoÃ ¾e SMOLE Secretary-General, ZDS  Association of Employers of Slovenia Mr Dare STOJAN Director, Businessman, AVITEL d.o.o. Ms Nadja GÃ TZ Legal Adviser of Public Services Trade Unions Confederation of Slovenia Mr Jakob KriÃ ¡tof POÃ IVAVÃ EK Secretary-General of the Confederation of Trade Unions of Slovenia PERGAM Mr Andrej ZORKO Executive Secretary, Governing Board of the Slovenian Association of Free Trade Unions Mr PrimoÃ ¾ Ã PORAR Chief Executive Officer of SKUP, Association of Private Institutes Mr Branko RAVNIK Director of Chamber of Agriculture and Forestry of Slovenia (CAFS) SLOVENSKO Mr Peter MIHÃ K President of the Slovak Chamber of Commerce and Industry and Vice President of the Economic and Social Council of the Slovak Republic Ms Martina Ã IRHALOVÃ  Project manager, Federation of employers' associations (AZZZ) Ms Jarmila DÃ BRAVSKÃ  Director of the Department of Agriculture and Services, Slovak Agriculture and Food Chamber (SPPK) Mr Emil MACHYNA President of the Slovak Metalworkers Federation (KOVO) Mr Anton SZALAY President of the Slovak Trade Union of Health and Social Services Ms MÃ ¡ria MAYEROVÃ  President of the Slovak Trade Union of Public Administration and Culture (SLOVES) Mr VladimÃ ­r BÃ LEÃ Professor, Slovak University of Technology in Bratislava Mr Juraj SIPKO Director of the Institute of Economic Research, Slovak Academy of Science Mr Rudolf KROPIL President of the Slovak Rectors' Conference SUOMI Ms Tellervo KYLÃ -HARAKKA-RUONALA Director, Infrastructure and Environment, Confederation of Finnish Industries Mr Jukka AHTELA LL.M., Chairman of the Board, Senior Advisor, Ahtela Consulting Oy Mr Timo VUORI Executive Vice President, Finland Chamber of Commerce Mr Markus PENTTINEN Head of International Affairs, Confederation of Professional and Managerial Staff in Finland Akava Mr Pekka RISTELÃ  Director, FinUnions  Finnish Trade Union Representation to the EU Ms Marianne MUONA Senior Advisor on International Affairs, Finnish Confederation of Professionals STTK Ms Pirkko RAUNEMAA M.Sc. (Agriculture and Forestry), Council of Home Economics and Consumer Associations Mr Simo TIAINEN Director, Office of Finnish Agriculture and Cooperatives, Central Union of Agricultural Producers and Forest Owners MTK Mr Pasi MOISIO Director, Permanent Representative to the EU of the Finnish transport and logistics organisations SVERIGE Ms Karin Ebba Sofia EKENGER Director/Senior Advisor, Confederation of Swedish Enterprise Mr Nils-Olof Krister ANDERSSON Head of the Tax Policy Department, Confederation of Swedish Enterprise Mr Thord Stefan BACK Director Sustainable Logistics, Swedish Confederation of Transport Enterprises Mr Erik Rolf Lennart SVENSSON Board Member, Almega AB Ms Ellen Paula NYGREN Ombudsman, Swedish Trade Union Confederation Mr Frank Thomas ABRAHAMSSON Swedish Trade Union for Service and Communications Employees Ms Berivan Muhriban Ã NGÃ RUR International Secretary, Swedish Confederation of Professional Employees Mr Bo Gunnar Alexander JANSSON President, National Union of Teachers in Sweden Ms Ariane Elisabeth RODERT EU Policy Advisor, National Forum for Voluntary Organizations Mr Oskar Kristersson WALLNER Expert, National Council of Swedish Youth Organisations (LSU) Ms Sofia Karin Anna BJÃ RNSSON Acting director, Federation of Swedish Farmers (LRF), Brussels Office Ms Ulrika WESTERLUND President, Swedish Federation for Lesbian, Gay, Bisexual and Transgender Rights (RFSL) UNITED KINGDOM Mr George Traill LYON Independent Lawyer  formerly BAE Systems Mr Roger Martin BARKER Director, Corporate Governance and Professional Standards, Institute of Directors Ms Brenda KING Director, African and Caribbean Diversity Dr David John SEARS Consultant and former Deputy Director-General British Chamber of Commerce Ms Madi SHARMA Entrepreneur and consultant and Founder of Women's Economic and Social Think Tank and Make a Difference Ideas Centre supporting female empowerment Mr John WALKER Director of European Alliance of Small Business, Business Consultant and former National Chairman of Federation of Small Business Mr Jonathan PEEL Business and Trade Consultant Mr Brendan James BURNS Management Consultant and Financial Investor Mr Brian CURTIS Former Chair/President in National Union of Rail, Maritime and Transport Workers and WTUC Ms Diane KELLY UNISON Assistant Branch Secretary Ms Kathleen WALKER SHAW Head of European Office for GMB Trade Union Ms Agnes TOLMIE Senior Union Representative, UNITE Union, and Manager, Royal Bank of Scotland Ms Judy MCKNIGHT Former General Secretary, National Association of Probation Officers (NAPO) Mr Nicholas CROOK Head of International Relations, UNISON, and member of the Executive of the European Federation of Public Service Unions Mr Amarjite SINGH CWU Branch Secretary, Royal Mail. Chair of CWU National Race Advisory Board Mr Martin MAYER First Yorkshire Bus PLC, UNITE Branch Secretary Dr Rose D'SA Consultant in EU, Commonwealth and International Law including legal education and Distance Learning Ms Jane MORRICE Communications Consultant, Deputy Chief Equality Commissioner  Northern Ireland Sir Stuart ETHERINGTON Chief Executive for the National Council for Voluntary Organisations (NCVO) Mr Michael SMYTH Economist, Academic, University of Ulster Mr Tom JONES Farmer; Vice-President of the Wales Council for Voluntary Action (WCVA) Ms Irene OLDFATHER Director, Health and Social Care Alliance Ms Marina YANNAKOUDAKIS Consultant on Women's Rights Sir Graham WATSON Managing Director, Consultant, Honorary President and co-founder of Climate Parliament (London) and Chairman of Europe Active, the European Health and Fitness Association